          Case 3:20-cr-01809-LAB Document 19 Filed 07/07/20 PageID.41 Page 1 of 3
PS 8B
(05/08)                                                                                     June 30, 2020
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                             SOUTHERN DISTRICT OF CALIFORNIA

                      Request for Modifying the Conditions of Pretrial Release


Name of Defendant: Rudy Alvarez                                           Dkt No.: 3:20MJ2212-001-DEB

Name of Judicial Officer: The Honorable Daniel E. Butcher, U.S. Magistrate Judge

Date Conditions Were Ordered: June 10, 2020, before the Honorable Daniel E. Butcher, U.S.
Magistrate Judge

Conditions of Release: Mandatory Conditions - Not commit a federal, state, or local crime during the
period of release, and cooperate in the collection of a DNA sample as authorized by 42 U.S.C. 14135a.
Standard Conditions - appear in court as ordered and surrender as directed to serve any sentence; not
possess a firearm, destructive device, or other dangerous weapon; not use or possess a narcotic drug or
other controlled substance without a lawful medical prescription and not use or possess marijuana under
and circumstances; report as directed by the Pretrial Services Office and follow all directions of the
Pretrial Services Office; advise the Court or the Pretrial Services Office in writing of the defendant’s
current residence address and phone number, when first reporting to Pretrial Services, and any new
contact information, before making any change of residence or phone number; restrict travel to San
Diego County, do not enter Mexico. Additional Conditions: reside with a family member or reside at
residence approved by Pretrial Services, including a contract facility; actively seek or continue full-time
employment, or schooling, or a combination of both; surrender any valid passport to the Pretrial
Services Office and not obtain a passport or other international document.

Modification: None

Date Released on Bond: June 15, 2020

Charged Offense: 18:39A Aiming A Laser Pointer at an Aircraft

Next Court Hearing: July 2, 2020

Asst. U.S. Atty.: John N Parmley                         Defense Counsel: Holly Sullivan (Appointed)
                  (619) 546-7957                                          (619) 234-8467

Prior Violation History: None
          Case 3:20-cr-01809-LAB Document 19 Filed 07/07/20 PageID.42 Page 2 of 3
PS 8B
(05/08)
Name of Defendant: Rudy Alvarez                                                             June 30, 2020
Docket No.: 3:20MJ2212-001-DEB                                                                     Page 2




                                    PETITIONING THE COURT

TO MODIFY THE CONDITIONS OF SUPERVISION AS FOLLOWS: PRAYING THE COURT
WILL ORDER THE DEFENDANT TO SUBMIT TO TESTING FOR DRUGS/ALCOHOL AT THE
DISCRETION OF PRETRIAL SERVICES, AND/OR OUTPATIENT SUBSTANCE ABUSE THERAPY
AND COUNSELING, AS DIRECTED BY PRETRIAL SERVICES; TESTING MAY INCLUDE URINE
TESTING, THE WEARING OF A SWEAT PATCH, A REMOTE ALCOHOL TESTING SYSTEM.

                                                 CAUSE

On June 19, 2020, a telephonic Post Release Intake Interview was conducted with the defendant. During
this interview, the defendant reported he has previously smoked marijuana on a weekly basis to treat his
problems with sleep. He reports he has no history of using any other illicit substances. He noted he last
used marijuana two days prior to his arrest.

The defendant reported no objection to substance abuse testing and/or outpatient treatment at the
discretion of Pretrial Services; he reported no urgent need for drug treatment and noted he can cease
using illicit substances on his own.


Pretrial Services spoke to the defendant’s surety, Curissa Alvarez, to inquire as to her position regarding
modifying the defendant’s conditions of release to include drug testing and/or outpatient substance
abuse treatment if deemed necessary. She indicated does not oppose this condition being added.


Pretrial Services contacted the defendant’s attorney, Holly Sullivan, and the attorney for the United
States, John Parmley, to inquire as to their position regarding modifying the defendant’s conditions of
release. Mr. Parmely advised he has no objection. Ms. Sullivan indicated she objects to this
modification because she does not think it is warranted but if the condition is imposed, she would
request that he have one test and if negative, the testing condition be lifted or discontinued.


The defendant’s complete substance abuse history was not available to our office at the time of his
initial hearing; therefore, we are now requesting this condition be added in order to monitor the
defendant’s compliance and provide any needed treatment.
             Case 3:20-cr-01809-LAB Document 19 Filed 07/07/20 PageID.43 Page 3 of 3
PS 8B
(05/08)
Name of Defendant: Rudy Alvarez                                                           June 30, 2020
Docket No.: 3:20MJ2212-001-DEB                                                                   Page 3




 I declare under penalty of perjury that the
 foregoing is true and correct.
 Executed on: June 30, 2020

   Respectfully submitted:                          Reviewed and approved:

   by
          Vanessa Andrews                           Jeff Larsen
          United States Pretrial Services Officer   Supervising U.S. Pretrial Services Officer
          (619) 557-7609
          Place: San Diego, California

THE COURT ORDERS:
  X   AGREE, THE DEFENDANT IS ORDERED TO SUBMIT TO TESTING FOR
      DRUGS/ALCOHOL, AT THE DISCRETION OF PRETRIAL SERVICES, AND/OR
      OUTPATIENT SUBSTANCE ABUSE THERAPY AND COUNSELING, AS DIRECTED
      BY PRETRIAL SERVICES; TESTING MAY INCLUDE URINE TESTING, THE
      WEARING OF A SWEAT PATCH, A REMOTE ALCOHOL TESTING SYSTEM.

              Other




                                                                           July 2, 2020
The Honorable Daniel E. Butcher                                         Date
U.S. Magistrate Judge
